Citation Nr: 0517420	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-36 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lower lumbar spine and right sacroiliac joint, 
including residuals of herniated nucleus pulposus with 
hemilaminectomy and diskectomy at L5-S1.

2.  Entitlement to service connection for a mental disorder, 
to include mood disorder, depression, and personality 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to December 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from the June 2002 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, among other things, denied service connection 
for degenerative joint disease of the lower lumbar spine and 
right sacroiliac joint and mood disorder.  The veteran 
perfected an appeal as to these two issues, through a 
statement submitted by his accredited service representative 
in December 2003, accepted by the RO in lieu of a VA Form 9.      

In August 2004, the veteran testified in person before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
at the RO.  The hearing transcript is of record.

On another matter, the Board acknowledges that service 
connection is in effect for chronic low back strain, with a 
ten (10) percent disability evaluation therefor, effective 
December 3, 1986, the day after discharge from active duty.  
In his August 2002 notice of disagreement, the veteran 
appears to have raised another issue that could reasonably be 
construed as a new claim for scar residuals stemming from a 
1996 back surgery.  As the issue raised by the veteran 
apparently has not been addressed to date at the RO-level, 
this matter is REFERRED to the RO for appropriate action.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claims of entitlement to 
service connection for degenerative joint disease of the 
lower lumbar spine and a mood disorder.  Further development 
would ensure that the veteran's due process rights, including 
those associated with Veterans Claims Assistance Act (VCAA), 
as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and VA regulations implementing VCAA, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004), are met.  The 
specific bases for remand are set forth below.

Degenerative Joint Disease

Pertinent to the analysis of this claim is documented in-
service medical treatment for low back pain following a 1984 
slip-and-fall injury and a 1985 injury while lifting an air 
conditioning unit.  The service medical records include 
Physical Evaluation Board records documenting a primary 
diagnosis of chronic low back pain and a secondary diagnosis 
of exogenous obesity.  Based largely upon this evidence, 
service connection subsequently was granted for chronic low 
back strain, with a 10 percent disability rating in effect 
therefor, effective December 3, 1986, the day after discharge 
from active duty.  

In this claim, the veteran essentially maintains that in-
service injuries also caused skeletal problems in his lumbar 
spine such that he now has degenerative joint disease of the 
lower lumbar spine.  In light of the service medical records, 
there is an "injury" in service pertinent to the disorder 
for which service connection is sought.  38 C.F.R. § 3.303 
(2004).  There also is ample evidence of record in the form 
of medical treatment records that the veteran currently has 
degenerative joint disease in the lumbar spine.  Thus, the 
record seems to present adequate evidence as to the first two 
of three basic criteria for service connection.  

Service connection, however, also requires evidence of a 
cause-effect relationship between the relevant injury and 
current back disorder.  In this connection, it is noted that 
the specific diagnosis in service was low back pain, not 
based upon diagnostic finding of a skeletal abnormality, such 
as degenerative or arthritic changes in the spine, or joints 
or discs of the spine.  As such, the fact that service 
connection is in effect for low back strain as a result of 
reported in-service accidents does not necessarily mean that 
it, without more, constitutes adequate evidence to link such 
accidents to any subsequent skeletal, disc, or joint disease 
in the lower lumbar spine.  (Also, the absence of diagnosis 
of degenerative or arthritic changes in the lower lumbar 
spine within the presumptive period of time after discharge, 
as appears to be the case here, would not support presumptive 
service connection for arthritic changes, at least based upon 
the current record.  Note that a 1989 VA lumbosacral spine X-
ray report, post-dating discharge by three years, shows 
negative results; a private CT scan report for the lower 
lumbar spine also yielded negative results.) 

The record indicates other, intercurrent factors that could 
either have caused or contributed to the current degenerative 
joint disease.  Relevant post-service history includes a 
significant length of civilian employment as a mail 
handler/carrier for the U.S. Postal Service.  The veteran 
apparently had been seen by non-VA medical professionals 
following reported 1998 and 1992 on-the-job back injuries 
while handling/lifting heavy containers of mail, weighing as 
much as 75 pounds.  While the record is not entirely clear, 
the doctors who evaluated him after these injuries apparently 
did so in connection with a federal "workers' compensation" 
injury disability claim.  

Further, particularly pertinent for the purposes of 
evaluating this claim are medical opinions that tend to 
disfavor the veteran's position that in-service back injuries 
alone are the cause of his degenerative joint disease.  See 
Dr. Harvey Jones' opinions dated in September 1993; November 
1997.  Also disfavoring the claim is a March 2002 VA 
compensation and pension (C&P) examination report, in which a 
physician linked degenerative joint disease to civilian job 
injury, as opposed to active duty.  It also is relevant to 
note that a private magnetic resonance imaging (MRI) report 
dated in 1993 - post-dating the civilian job injuries - 
documents a finding of degenerative disease at the L5-S1 
level.  Also, possibly relevant is ample evidence concerning 
the veteran's long-term excess weight (see above discussion 
on Physical Evaluation Board findings), which could have 
contributed to the veteran's ongoing back problems.  See Dr. 
Jones' July 1993 report.    

Notwithstanding the above evidence that tends to disfavor 
service connection, the Board must consider the entire record 
to ensure that pertinent evidence is considered.  At the 
August 2004 Board hearing, the veteran indicated that "Dr. 
Marshall Simback," a VA orthopedist, had opined that his 
claimed back disorder is related to active duty.  The veteran 
has not produced Dr. Simback's records on his own; nor does 
the record indicate that VA has obtained such reports.  These 
records should be obtained and associated with the claims 
folder.  (It is not clear based on hearing testimony whether 
Dr. Simback is still a VA doctor.)      

Also, at the Board hearing, the veteran reported that he was 
awarded Social Security Administration (SSA) disability 
compensation benefits based upon his back disability.  VA's 
assistance duties include obtaining SSA records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  They should be obtained on appeal, even though it is 
likely that at least some of the SSA records are already in 
VA's claims folder, and may not include an opinion on 
etiology.
  
Mental Disorder

As with the degenerative joint disease claim, service medical 
records document treatment, albeit brief, for psychiatric 
problems in service.  The veteran was diagnosed with suicidal 
ideation and adjustment disorder, resolving, in late 1985.  

Post-service, during the last several years, the veteran was 
diagnosed with various psychiatric disorders, including 
depression, not otherwise specified; affective disorder, 
schizophrenia (but not supported by clinical symptoms); major 
depressive episode; as well as personality disorder.  See VA 
outpatient treatment records, including those of Dr. 
Haverstock.  

Particularly pertinent to an analysis of this claim is a 
March 2002 opinion of a VA C&P examiner, a medical doctor, 
who diagnosed the veteran with mood disorder secondary to 
"general medical condition."  It is noted that Dr. 
Haverstock's records, as well as the C&P examination report, 
indicate as stressors joblessness/financial problems and 
medical problems, to include chronic back pain.  The 
outpatient care records also indicate that the veteran 
himself reported as pertinent factors the demise of a 
relationship with his girlfriend, as well as deaths of loved 
ones.  

The Board does not find the C&P examination report a 
sufficient basis to adjudicate the issue of service 
connection.  Clarification is required.  Diagnosis of mood 
disorder secondary to "general medical condition" 
presumably would encompass various psychosocial factors - 
whether or not related to in-service psychiatric treatment - 
as well as physical problems, which would include service-
connected lumbar back strain, as well as nonservice-connected 
(at least as of now) degenerative joint disease.  The Board 
requires more precise bases and detailed explanation as to 
what is meant by "general medical condition."  This concern 
raises another issue as to whether there may be a basis to 
link service-connected lumbar back strain (as opposed to 
nonservice-connected degenerative joint disease) and 
diagnosed mood disorder.  If so, an issue of secondary 
service connection (see 3.310(a) (2004)) could be relevant to 
the analysis, while the Board fully recognizes that, to date, 
the veteran himself has not pursued this theory with respect 
to his mental disorder claim.  In any event, the Board is not 
in any way adjudicating this issue at this time, and this 
remand is designed solely to obtain more pertinent medical 
evidence as to the etiology of the claimed mental disorder.  

In consideration of the foregoing, the claim, as to both 
issues, is REMANDED for the following actions, after which 
the RO should undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for the 
lower lumbar back disorder and mental 
disorder that he has in his possession.  

2.  Ask the veteran to provide, to the 
extent he is able, approximate 
dates/location of Dr. Marshall Simback,  
reported to be (or to have been in the 
past) a VA medical doctor.  Obtain Dr. 
Simback's treatment records, and any of 
his records concerning an opinion as to 
the etiology of the claimed degenerative 
joint disease of the lower lumbar spine.  
Also inform the veteran that he is free 
to obtain and submit these records 
himself.  Associate these records with 
the claims folder.    

3.  Obtain the veteran's SSA disability 
compensation benefits application, 
exhibits or evidence supporting the 
application, and any SSA administrative 
judge decision.  Associate these items 
with the claims folder.

4.  Ask the veteran whether there exist 
any other records pertinent to either the 
spine or mental disorder claim that is 
not presently of record or not otherwise 
covered in this remand order.  If so, 
provide the veteran appropriate 
assistance in obtaining these records.  
Any such records should be associated 
with the claims folder.

5.  After completing the above, and 
obtaining/associating with the claims 
folder as many pertinent missing records 
as possible consistent with the above 
directives, obtain the clarified opinion 
of a qualified mental health professional 
to first review the entire claims folder, 
which should include a complete copy of 
this remand order, and then opine as to 
whether diagnosed mood disorder, 
depression, or affective disorder is/are 
etiologically related to active duty (and 
specifically, to late 1985 treatment for 
suicidal ideation and diagnosis of 
adjustment disorder).  The opinion should 
be stated as to whether the current 
disorder(s) is/are at least as likely as 
not (by a probability of 50 percent), 
more likely than not (by a probability 
greater than 50 percent), or less likely 
than not (by a probability less than 50 
percent) etiologically related to active 
duty.  

The examiner also should discuss in 
detail, to the extent he is able, any 
relationship between the veteran's 
"general medical condition" and current 
psychiatric problems.  See discussion 
above.  He should explain whether it is 
the service-connected lumbar back strain, 
or whether nonservice-related 
psychosocial or physical problems are at 
least as likely as not, more likely than 
not, or less likely than not, the cause 
of the current complaints.    

The examiner(s) should consider as 
pertinent to the issue of etiology of the 
claimed mental disorder the veteran's 
medical history, and such history should 
be discussed in the written report to the 
extent necessary to adequately explain 
the bases for the opinion as to whether 
the disorder is, or is not, related to 
active service or chronic lumbar strain.  
In this connection, the examiner should 
discuss any evidence that the veteran's 
complaints are not supported by 
objective, diagnostic, or physical 
findings.   

If the examiner is unable to opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  



If the examiner is unable to address the 
inquiries posed herein without examining 
the veteran himself, then the veteran 
should be asked whether he would be 
willing to present himself for another 
C&P examination.  If so, the examination 
should be scheduled and the veteran 
should be notified of the examination.  

Associate with the claims folder the 
written examination report.

6.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran on either claimed disorder, then 
issue a Supplemental Statement of the 
Case, and give the veteran and his 
accredited representative an appropriate 
amount of time to respond to it.  
Thereafter, the claim should be directed 
to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice, but he has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




